Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/16/22 is acknowledged.

Claim Objection
Claim 7 is Objected to because of the following informalitiesThe limitation of “the space” does not have antecedent basis on claim 1, on which claim 7 is dependent. “A space” is not claimed in claim 1. Appropriate correction is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Poissonnet (US 20110019416) in view of Lee (KR 101358873, English Translation)

Regarding claim 1, Poissonnet teaches an optical module (Fig.2) in which an optical component 10 is accommodated, the optical module comprising: a housing 120 having 
    PNG
    media_image1.png
    649
    657
    media_image1.png
    Greyscale

 the first upper surface being a top surface of the housing in the first direction; a cap disposed 140 ([0029]) above the first upper surface in the first direction; an O-ring 17 ([0030]) disposed on the second upper surface and interposed between the second upper surface and the cap in the first direction.
As seen in the Drawing below and from the disclosure, Poissonnet does not explicitly teach 

    PNG
    media_image2.png
    299
    691
    media_image2.png
    Greyscale

All the structural limitations of the claim are taught in Poissonnet excepting a sealant disposed between the second upper surface of the housing and the cap in the first direction and partially disposed in a cap between the first upper surface and the cap in the first direction, Page 2 of 12Serial No. 17/086,835 Amendment filed June 16, 2022 Responsive to Office Action mailed April 27, 2022 wherein the sealant is disposed between the outer surface of the O-ring and the vertical surface of the housing in a second direction orthogonal to the first direction.  
However, Lee teaches that an O-ring may be bonded by an adhesive (see in Lee: As well as o-ring 16 may be bonded by an adhesive) , and  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the location of the O-ring in the step portion of Poissannet so that it is positioned a little to the left or right, and further using the well-known technique of using an adhesive in the spacing area around the O-ring as disclosed in Lee, such that that it is not directly in contact with the vertical surface such that  a sealant disposed between the second upper surface of the housing and the cap in the first direction and partially disposed in a cap between the first upper surface and the cap in the first direction, Page 2 of 12Serial No. 17/086,835 Amendment filed June 16, 2022 Responsive to Office Action mailed April 27, 2022 wherein the sealant is disposed between the outer surface of the O-ring and the vertical surface of the housing in a second direction orthogonal to the first direction in order to robustly fix the O-ring between the housing and the cap.   

Regarding claim 3, Poissannet in view of Lee teaches the optical module, wherein the sealant is interposed between a gap between the O-ring and the second upper surface of the housing and interposed between a gap between the O-ring and the cap (from the teachings of Lee wherein a person of ordinary skill will consider applying the sealant in the surrounding location of the O-ring based on the design requirement in order to achieve robust sealing).  

Regarding claim 5, Poissannet in view of Lee teaches the optical module, further comprising: a fastener 15 disposed through the cap and into the upper surface of the housing and through the gap between the cap and the upper surface of the housing that is devoid of the sealant (Fig.2 of Poissannet).

Regarding claim 6, Poissannet in view of Lee teaches the optical module, wherein the sealant is a material having a smaller elastic modulus than the O-ring (since it is well known in the art to use an O-ring that is elastic in nature whereas a sealant is in liquid form which is hardened later without adequate elasticity. Note: definition of elastic modulus: the ratio of the force exerted upon a substance or body to the resultant deformation)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Poissannet in view of Lee and further in view of Sterner (US 20060082737, cited previously)
Regarding claim 7, Poissannet in view of Lee teaches the invention set forth in claim 1 above, but is silent regarding the space (see Claim Objection above) accommodates a desiccant, and accommodates a MEMS as the optical component.
 	Sterner teaches a display device using MEMS and that uses a desiccant ([0013]-[0014]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a dessicant and a MEMS device as disclosed in Sterner in the device of Poissannet in view of Lee, in order to achieve digital projection of light ([0012] in Sterner).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Poissannet in view of Lee and Sterner and further in view of Miller (US 20030002019, cited previously)
Regarding claim 8, Poissannet in view of Lee and Sterner teaches the invention set forth in claim 7 above, but is silent regarding the space that accommodates a measurement element configured to measure a change in environment affecting operation of the MEMS, and information obtained from the measurement element is fed back to a control circuit which is outside of the cover and the housing for the operation of the MEMS.
   Miller teaches the space that accommodates a measurement element configured to measure a change in environment affecting operation of the MEMS, and information obtained from the measurement element is fed back to a control circuit outside the cover and housing (see control circuit in Fig.10 that is located outside the device) for the operation of the MEMS ([0005] and [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a device with controlled environment for MEMS, in as disclosed in Miller, in the device of Poissannet in view of Lee and Sterner, in order to prevent stiction within the MEMS ([0011] in Miller).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Poissonnet (US 20110019416) in view of Lee (KR 101358873, English Translation) and Horiuchi (US 20100208427, cited previously)
Regarding claim 9, Poissonnet teaches a method for sealing an optical module in which an optical component is accommodated, the method comprising: providing a housing having a stepped outer wall including a first upper surface and a second upper surface lower than the first upper surface in a first direction and providing a vertical surface between the first upper surface and the second upper  surface, the first upper surface being a top surface of the housing in the first direction; disposing an O-ring on the second upper surface; fixing a cap above the first upper surface in the first direction to cause the O-ring to be squeezed (see rejection in claim 1 above).

All the limitations of the claim are taught in Poissonnet excepting the steps of disposing the O-ring such that an outer surface of the O-ring is spaced apart from the vertical surface of the housing and is not in contact with the vertical surface of the housing; applying a sealant on the second upper surface of the housing and between the outer surface of the O-ring and the vertical surface,  the sealant being partially disposed in a gap between the first upper surface and the cap in the first direction.

However, Lee teaches that an O-ring may be bonded by an adhesive (see in Lee: As well as o-ring 16 may be bonded by an adhesive) , and  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the location of the O-ring in the step portion of Poissannet so that it is positioned a little to the left or to the right, and further using the well-known technique of using an adhesive in the spacing area around the O-ring as disclosed in Lee, such that an outer surface of the O-ring is spaced apart from the vertical surface of the housing and is not in contact with the vertical surface of the housing; applying a sealant on the second upper surface of the housing and between the outer surface of the O-ring and the vertical surface,  the sealant being partially disposed in a gap between the first upper surface and the cap in the first direction in order to robustly fix the O-ring between the housing and the cap in order to robustly fix the O-ring.   
Poissonnet in view of Lee does not teach the step of applying the sealant in a liquid state and a step of solidifying the sealant in a liquid state.  
However, it is well known in the art to use an O-ring or any other sealant, wherein the sealant can be liquid sealant as disclosed in a semiconductor device of Horiuchi ([0057]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a step of applying a sealant in a liquid state to cover an outer surface of the O-ring without a gap; and a step of solidifying the sealant in a liquid state as disclosed in Horiuchi in the device of Poissonnet in view of Lee in order to achieve a water tight enclosure.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman US 20170261196 A1 in view of Lee (KR 101358873, English Translation) and Horiuchi (US 20100208427, cited previously)

    PNG
    media_image3.png
    668
    696
    media_image3.png
    Greyscale

Chapman does not teach applying a sealant to cover the outer surface of the O-ring facing the column without a gap.
  	However, Lee teaches that an O-ring may be bonded by an adhesive (see in Lee: As well as o-ring 16 may be bonded by an adhesive) , and  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the location of the O-ring in the step portion of Poissannet so that it is positioned a little to the left or to the right, and further using the well-known technique of using an adhesive in the spacing area around the O-ring as disclosed in Lee, such that a sealant is applied to cover the outer surface of the O-ring facing the column without a gap in order to achieve robust sealing.
  Chapman in view of Lee does not teach applying a sealant in a liquid state and solidifying the sealant in a liquid state.
However, it is well known in the art to use an O-ring or any other sealant, wherein the sealant can be liquid sealant as disclosed in a semiconductor device of Horiuchi ([0057]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a step of applying a sealant in a liquid state to cover an outer surface of the O-ring without a gap; and a step of solidifying the sealant in a liquid state as disclosed in Horiuchi in the device of Chapman in view of Lee in order to achieve a water tight enclosure.
 					Other art
 JP 2011169758 A teaches an O-ring to be an elastic member.

Response to Arguments
The arguments filed by the Applicant on 6/16/22 is acknowledged. However, they are moot in light of new grounds of rejection for the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


					Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043. The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875